DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.  	Claims 1, 3-5 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1, 3-5, the prior art failed to disclose or reasonably suggest each of the peripheral conductive pads has a side surface and forms an undercut on the side surface; wherein each undercut has a concave surface curved inward relative to the side wall of the molding compound and having a height equal to a thickness of the peripheral conductive pads; and a protection cover being formed to cover each of the conductive pads exposed from the bottom surface of the molding compound and the concave surface of each undercut. 

Remarks:
The closest prior arts are Inoue et al., (US 6333469 B1), and Constantino et al., US 9735112 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein each undercut has a concave surface curved inward relative to the side wall of the molding compound and having a height equal to a thickness of the peripheral conductive pads; and a protection cover being formed to cover each of the conductive pads exposed from the bottom surface of the molding compound and the concave surface of each undercut, as recited in the claim.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899